 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
     Satanic Temple, et al.,                          No. CV18-0621 PHX DGC
 9
                           Plaintiffs,
10                                                    AMENDED ORDER
11   v.

12   City of Scottsdale, et al.,

13                         Defendants.

14          Due to a conflict in the Court’s calendar, the Final Pretrial Conference set in
15   this case for December 6, 2019 at 3:00 p.m. is vacated and reset to January 13, 2020
16   at 4:30 p.m. in Courtroom 603, Sandra Day O'Connor U.S. Federal Courthouse, 401 W.
17   Washington St., Phoenix, Arizona 85003-2151. The two-day bench trial current set in
18   this matter to begin on December 16, 2019 at 9:00 a.m. is vacated and reset to begin on
19   January 22, 2020 at 9:00 a.m. This case will be tried to the Court. Each side shall be
20   permitted 5.5 hours of trial time. The Court will keep track of each side’s time. Opening
21   and closing statements, direct examination, and cross-examination shall be counted
22   against the parties’ allotted time. In preparation for this Final Pretrial Conference, it is
23   hereby Ordered:
24          1.      Each party shall lodge proposed findings of fact and conclusions of law
25   with the Proposed Final Pretrial Order no later than 4:00 p.m. on December 30, 2019.
26   The proposed findings of fact and conclusions of law shall also be submitted in Word
27   format to Nancy_Outley@azd.uscourts.gov.
28
 1          2.     The attorneys who will be responsible for the trial of the case shall attend
 2   the Final Pretrial Conference
 3          3.     The parties jointly shall prepare a Proposed Final Pretrial Order and shall
 4   lodge it with the Court no later than 4:00 p.m. on December 30, 2019. Preparation and
 5   lodging of the Proposed Final Pretrial Order in accordance with the requirements of this
 6   Order shall be deemed to satisfy the disclosure requirements of Rule 26(a)(3) of the
 7   Federal Rules of Civil Procedure. The parties shall submit a copy of the Proposed Final
 8   Pretrial Order to the Court in Word format to Nancy_Outley@azd.uscourts.gov.
 9          4.     The Proposed Final Pretrial Order shall include the information prescribed
10   in the Joint Proposed Final Pretrial Order form found at www.azd.uscourts.gov under:
11   (1) Judges’ Information, (2) Orders, Forms and Procedures, and (3) David G. Campbell.
12   Information shall not be set forth in the form of a question, but shall be presented in
13   concise narrative statements.
14          5.     The Court will not allow the parties to offer any exhibit, witness, or other
15   evidence that was not disclosed in accordance with the provisions of this Order and the
16   Federal Rules of Civil Procedure and listed in the Proposed Final Pretrial Order, except to
17   prevent manifest injustice. Objections to witnesses and documents should also be listed.
18          6.     The parties shall exchange drafts of the Proposed Final Pretrial Order no
19   later than 14 days before the submission deadline. The Plaintiff(s) shall have the burden
20   of initiating communications concerning the Proposed Final Pretrial Order.
21          7.     The parties shall (a) number and mark exhibits in accordance with the
22   instructions found in Exhibit Marking Instructions at www.azd.uscourts.gov under Judges
23   and Courtrooms and Orders, Forms and Procedures (such numbers shall correspond to
24   exhibits numbers listed in the Proposed Final Pretrial Order); (b) meet in person and
25   exchange marked copies of all exhibits to be used at trial no later than 14 days before the
26   submission deadline for the Proposed Final Pretrial Order (any exhibit not marked and
27   exchanged at this meeting shall be precluded at trial); and (c) eliminate any duplicate
28   exhibits while meeting to exchange exhibits.

                                                -2-
 1            8.    In order to facilitate the creation of an accurate record, the parties shall file
 2   a "Notice to Court Reporter" one week before trial containing the following information
 3   that may be used at trial:
 4                  (a)    Proper names, including those of witnesses.
 5                  (b)    Acronyms.
 6                  (c)    Geographic locations.
 7                  (d)    Technical (including medical) terms, names or jargon.
 8                  (e)    Case names and citations.
 9                  (f)    Pronunciation of unusual or difficult words or names.
10            9.    The parties shall be prepared to advise the Court at the Final Pretrial
11   Conference of the status of settlement discussions. Should settlement be reached at any
12   time, the parties promptly shall file a Notice of Settlement with the Clerk of the Court.
13            10.   Counsel shall review Judge Campbell's statement of Trial Conduct and
14   Decorum before the Final Pretrial Conference. A copy can be found on the Court's
15   website at www.azd.uscourts.gov under: (1) Judges and Courtrooms, (2) Orders, Forms
16   and Procedures, and (3) David G. Campbell.
17            11.   Full and complete compliance with this Order shall be required by the
18   Court.
19            12.   The parties are advised that this bench trial is double-booked with another
20   civil trial. If the other civil trial has not concluded by January 22, 2020, it will have
21   priority on the Court’s schedule.
22            Dated this 6th day of November, 2019.
23
24
25
26
27
28

                                                   -3-
